Case 1:20-cv-05055-JGK-KHP Document 42 Filed 06/28/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Civil Case No.: 1:20-cv-5055-JGK-KHP

 

GIANNIS ANTETOKOUNMPO, )
Plaintiff, Hon. John G. Koelt!
“Yn ECF Case
) Electronically Filed
KENNETH SEARCY d/b/a NOMERCY50
d/b/a MUSICARTHISTORY, ) /PROPOSED| DEFAULT JUDGMENT
)
Defendant. )
)

 

This action having been commenced on July 1, 2020, by the filing of the Summons and
Complaint, and a copy of the Summons and Complaint having been served on Defendant
KENNETH SEARCY d/b/a NOMERY50 d/b/a MUSICARTHISTORY on August 6, 2020 by
personally delivering a true copy of each to Defendant’s place of residence, and proof of service
having been filed on August 28, 2020 and the Defendant not having answered the Complaint, and
the time for answering the Complaint having expired, it is

ORDERED, ADJUDGED AND DECREED: That the Plaintiff have judgement against
Defendant in the liquidated amount of $9,000 with interest at 3.14% from March 18, 2020,
amounting to $9,235.50 plus costs and disbursements of this action in the amount of $9,730.20
amounting in all to $18,965.70.

IT IS FURTHER ORDERED, ADJUDGED: That the Defendant is enjoined immediately
and permanently from selling, offering to sell, advertising or marketing products bearing the

- tGREEK FREAK?’ mark and using any mark that is confusingly similar to the marks at issue in

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: 6/67/B23.__

 

 

 

 

 

 
Case 1:20-cv-05055-JGK-KHP Document 42 Filed 06/28/21 Page 2 of 2

connection with the manufacture, promotion, sale and/or offering for sale of any products. The

Defendant shall immediately recall all of the products bearing the ‘GREEK FREAK?’ mark.

Dated: New York, New York
Aine QS 202

 

 

This document was entered on the docket
On

 

 

 

 

 

 
